Citation Nr: 1539288	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms, as well as  denied a TDIU.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In March 2013, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In January 2015, the Board remanded the matters on appeal to the agency of original Jurisdiction (AOJ) for further action, to include obtaining a contemporaneous VA examination.  After accomplishing further action, in June 2015, the AOJ issued a supplemental statement of the case (SSOC) reflecting continued the continued denials of the claims, and subsequently returned the claims to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic d Veterans Management Benefits Systems (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, these matters are again being remanded to the AOJ, for additional action.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran's current respiratory disability is rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (Code) 6602 for bronchial asthma.  In the report of the most recent May 2015 VA examination, the examiner noted that the Veteran has chronic obstructive pulmonary disease (COPD) in addition to her service-connected asthma and that COPD is proximately due to or caused by the service-connected asthma.  The AOJ has not adjudicated the matter of whether connection is warranted for COPD.  Here, however, such matter may well have a bearing on the matter of whether the Veteran is entitled  to a higher rating. 

VA's rating schedule prescribes that,  in rating respiratory disabilities, a single rating will be assigned under the diagnostic code which reflects the predominant disability with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.96(a) (2015).  The Board observes that the rating criteria for asthma and COPD are slightly different.  Thus, the Board finds that the AOJ should adjudicate whether service connection is warranted for COPD and then determine the appropriate diagnostic code (either Code 6602 for asthma or Code 6604 for COPD) based on the predominant respiratory disability to determine whether an increased rating is warranted. 

The Board points out that, as any decision with respect to service connection may affect the rating assigned for the Veteran's respiratory disability, and the claim for an increased rating may affect the Veteran's claim for a TDIU; these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete,  the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal , explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for  further examination, if appropriate)  prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, and after accomplishing any further action deemed warranted (to include arranging for any further examination, if appropriate), adjudicate the matter of the Veteran's entitlement to service connection for COPD.  If so, then determine the Veteran's predominant  respiratory diagnosis and appropriate diagnostic code (i.e., Code 6602 for asthma or Code 6604 for COPD) in order to determine if an increased rating is warranted, then adjudicate the matter of Veteran's entitlement to a TDIU.

The claims for a higher rating for service-connected respiratory disability, and for a TDIU must be adjudicated in light of all pertinent evidence (to particularly include all the evidence added to the claims file since the last adjudication in the June 2015 supplemental statement of the case (SSOC)) and legal authority.

4.  If any benefit sought on appeal remains denied, furnish the Veteran and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




